PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_ANX_01_NA_NA_EN.txt. a Ee

152

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

A.—DOcUMENTS SUBMITTED ON BEHALF OF THE FRENCH GOVERNMENT.

Pro memoria of March 28th, 1899, delivered to Prince George by the
Consuls-General of France, Great Britain, Italy and Russia at Canea.

Note verbale delivered on September roth, 1911, by the French Embassy
at Constantinople to the Imperial Ministry for Foreign Affairs.

Note verbale delivered on October 25th, 1911, by the Imperial Ministry
for Foreign Affairs to the French Embassy at Constantinople.

Letter dated April 12th/25th, 1911, from the Financial Adviser of the
Cretan Revolutionary Administrative Commission to the Agency of Light-
houses.

Treaty of Peace signed at London on May 17th/30th, 1913, between
Bulgaria, Greece, Montenegro, Serbia and Turkey (Arts. 4 and 5).
Treaty of Peace signed at Athens on November 1st/r4th, 1913, between
Greece and Turkey (Art. 15).

Decision of the Powers notified to the Greek Government on February 13th,
IQI4.

Treaty of Peace signed at Lausanne on July 24th, 1923 (Art. 12).
Protocol XII relating to certain concessions granted in the Ottoman
Empire, attached to the Treaty of Lausanne of July 24th, 1923.

Note verbale of July 17th, 1934, submitted by the Greek Ministry for
Foreign Affairs to the Legation of the French Republic.

Letter from the Lighthouse Administration to the Minister of Marine
(Oct. 4th, rort).

Letter from Musurus Pasha to Lord Granville (Aug. 9th, 1884).
Summary of Lord Granville’s note (Nov. 5th, 1884).

Letter from M. Collas to the Minister of Marine (Aug. 30th, 1884).
Telegram from M. Madrilly to M. Naman (Sept. 1st, 1884).

Letter from M. Naman to the High Commissioner of Cyprus (Sept. 6th, 1884).
Note by the French Government’s Agent, dated July 3rd, 1937, with
annexes relating, respectively, to the question of the flags in the island
of Crete in i913 (the Yarmouth incident, Feb. 14th, 1913), to the
operation of the lighthouses in Samos and to the political situation
in the island of Samos in 1912.

B.—DocUMENTS SUBMITTED ON BEHALF OF THE GREEK GOVERNMENT.

Letter from the French Ambassador at St. Petersburg to the French
Minister for Foreign Affairs (April 19th, 1897).

Letter from the French Minister for Foreign Affairs to the French
Ambassador at St. Petersburg (April 15th, 1897).

Draft provisional settlement for Crete (Dec. 18th, 1897).

Extract from the provisional régime for Crete (Aug. 23rd, 1898).

Pro memoria delivered to King George by the Ministers of the four
Great Powers at Athens on November 26th, 1898. |

Speech delivered by Prince George to the Cretan Assembly on Febru-
ary 20th, 1899.

62
A./B. 7I.—-LIGHTHOUSES IN CRETE AND SAMOS 153

Communication to the Sublime Porte by the Ambassadors at Constanti-
nople of the four Great Powers concerning the appointment of Prince
George (Nov. 3oth, 1808).

Remarks by the representatives of the four Great Powers at Rome on
the draft of the Cretan Constitution (March and April 1899).

The Cretan Constitution of April 29th, 1890.

Pro memoria delivered to the King of Greece by the Ministers of the
four Great Powers at Athens on August Ist/14th, 1906.

The Cretan Constitution of February 8th, 1907.

Extract from the (unratified) Treaty of London of May 17th, 1913.
Extract from the Treaty of Athens of November Ist/14th, 1913.
Extract from the Treaty of Bucharest of July 28th/August roth, I913.
Letter from the French Ambassador at Berlin to the French Minister
for Foreign Affairs (March 1oth, 1898).

Letter from the French Minister for Foreign Affairs (March 27th, 1898).
Minute by the representatives of the four Great Powers at Rome on
the customs autonomy of Crete (July Ist, 1899).

Treaties of June 4th, 1878, and July ist, 1878, concerning the island
of Cyprus.

Letter from the Office of the Colonial Secretary of Cyprus to the Greek
Consul at Larnaca (Sept. 7th, 1935; im English, with French transl.).
Letter from the aforesaid Office (Oct. 14th, 1935; in English, with French
transl.).

Hatt of December 22nd, 1832, concerning the island of Samos.

Hatt of September 16th, 1852, concerning the aforesaid island.
Proclamation of the union of Crete with Greece (Sept. 24th, 1908).
Decision of the Cretan Parliament (Sept. 30th, 1908).

Declaration of the protecting Powers (Sept. ist/14th, 1911).

Decree of the Cretan Revolutionary Assembly (March 2nd, 1912).
Declaration made by the Greek Government to the Cretan Government
(Oct. Ist, 1912).

Appointment of M. Dragoumis as Governor-General of the island of
Crete (Oct. 11th, 1912).

Preliminaries of peace submitted to the Balkan Allies (March 2zoth,
1913).

Preliminaries of peace submitted to the Ottoman Government (March 31st,
1913).

Acceptance by Turkey of the preliminaries of peace (April ist, 1913).
Report of the Financial Adviser of Crete (Jan. 7th, 1905).

Idem (Jan. 23rd, 1906). .

Proclamation of the protecting Powers to the people of Crete (July roth/
23rd, 1906).

Declaration of the protecting Powers with regard to lighthouse dues
(May roth, 1912).

Note by the assistant Agent of the Greek Government, dated July 3rd,
1937, concerning the political situation in the island of Samos in 1912.

63
